DETAILED ACTION
NEW REJECTIONS
Claim Objections
Claims 17 – 18 are objected to because of the following informalities:  The claims are identical to Claims 2 – 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 22 – 23 and 30 – 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  A copolyamide having the repeating unit (B) and satisfying a ross flex fatigue test after 50,000 cycles is not disclosed in the instant specification.

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 1 — 3, 5 – 9, 11 — 13, 15, 17 — 23 and 27 — 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanioka et al (EP 982342 A1) in view of Pagilagan (U.S. Patent No. 5,824,763) and Blondel et al (U.S. Patent Application Publication No. 2009/0264601 A1).
With regard to Claims 1 — 2, 5 and 31, Tanioka et al disclose a molded article (product;
paragraph 0035) comprising a polyamide (paragraph 0012) comprising an amino acid that is
11 — aminoundecanoic acid (paragraph 0024) and an aliphatic diamine (paragraph 0019) and
a branched chain aliphatic dicarboxylic acid (saturated; paragraph 0012) and a linear aliphatic dicarboxylic acid that is adipic acid (paragraph 0022); the weight proportion of the amino acid is 50 to 99.5 mol% and the weight proportion of the aliphatic diamine is 0.25 to 25 mol% and the 
Tanioka et al also fail to explicitly disclose an article that satisfies a ross flex fatigue test
after 50,000 cycles. However, the disclosed ranges of weight proportion also overlap the
ranges of example ‘12,’ disclosed in Table 1 of the specification. A polyamide that satisfies a
ross flex fatigue test after 50,000 cycles is therefore included within the range disclosed by
Tanioka et al. Additionally, Blondel et al teach that an advantage of providing for a polyamide
(copolymer based on amide units; paragraph 0023) that satisfies a ross flex fatigue test after
50,000 cycles (Table 2) is obtaining an article having good mechanical properties and impact

50,000 cycles.
With regard to Claim 3, Tanioka et al alternatively disclose a lactam that is undecalactam
(paragraph 0024).
With regard to Claim 6, 11/P.6 is therefore disclosed.
With regard to Claim 7, Tanioka et al alternatively disclose aromatic dicarboxylic acid
(paragraph 0022).
With regard to Claims 8 and 20, the aromatic dicarboxylic acid is terephthalic acid
(paragraph 0022 of Tanioka et al). 11/P.T is therefore disclosed.
With regard to Claim 9, because a polyamide is disclosed, the amino acid, cycloaliphatic
diamine and dicarboxylic acid are comonomers and a process comprising a step
of ‘polycondensation’ is disclosed. However, the claimed aspect of polycondensation is a
product — by — process limitation. Therefore, if the product in the claim is the same as the prior
art, the claim is unpatentable even though the prior art product was made by a different process.
MPEP 2113.
With regard to Claim 11, the article comprises a plasticizer (paragraph 0034 of Tanioka
et al).
With regard to Claims 12 — 13 and 17, a film is disclosed (paragraph 0034 of Tanioka et
al), therefore a monolayer.
With regard to Claims 15 and 30, Blondel et al fail to teach footwear comprising a shoe
sole. However, Blondel et al teach a component of a shoe (paragraph 0069). It would have
been obvious for one of ordinary skill in the art to provide for a shoe sole, as a component of a

With regard to Claims 18 — 19 and 22 — 23, Tanioka et al fail to disclose lauryllactam.
However, a lactam is disclosed (paragraph 0024). It would have been obvious for one of
ordinary skill in the art to provide for lauryllactam, as a lactam would be obtained.
With regard to Claims 21 and 27 — 29, because the disclosed ranges of weight proportion also overlap the ranges of example ‘12,’ a light transmission of at least 70% and a flexural modulus of greater than 1000 MPa are also included within the range disclosed by Tanioka et al. Additionally, Blondel et al teach, in an example, a light transmission of at least 70% (Table 2).


6. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tanioka et al (EP
982342 A1) in view of Pagilagan (U.S. Patent No. 5,824,763) and Blondel et al (U.S. Patent
No. 2009/0264601 A1) and further in view of Yuno et al (U.S. Patent Application Publication
No. 2010/0296757 A1).
Tanioka et al, Pagilagan and Blondel et al disclose a film as discussed above. The film is
usable as a packaging material for food, because polyamides are usable as packaging materials
for food (paragraph 0003 of Tanioka et al). Because the disclosed ranges of weight proportion
overlap the ranges of example ‘12,’ a film that is transparent is included within the
range disclosed by Tanioka et al, although Tanioka et al fail to explicitly disclose a film that
is transparent. Additionally, Yuno et al teach a packaging material for food (paragraph 0001) that
is a film (paragraph 0054) that is transparent (paragraph 0040) for the purpose of obtaining
a package having excellent unsealability (paragraph 0054). In view of Yuno et al, it
therefore would have been obvious for one of ordinary skill in the art to provide for a film that
.

7. 	Claims 1 – 3, 5 – 9, 12 – 14, 19 – 23, 27 – 29 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Funaki et al  (U.S. Patent Application Publication No. 2004/0191440 A1).
With regard to Claims 1 – 2, 5 – 6, 9, 12 – 14, 19, 22 – 23 and 31, Funaki et al disclose an article that is a hose, comprising an outer layer comprising nylon (paragraph 0015); the layer comprises a copolyamide comprising polyamide 11, therefore a repeating unit that is 11 – aminoundecanoic acid, in a weight proportion of at least 60% by weight, and a copolymerizable component, therefore a unit, that is obtained from polycondensation of a diamine and a dicarboxylic acid (paragraph 0057); the diamine is p — bis (aminocyclohexyl) methane (paragraph 0059) and the  dicarboxylic acid is adipic acid (paragraph 0060). It would have been obvious for one of ordinary skill in the art to provide for the weight proportions of 11 – aminoundecanoic acid, p — bis (aminocyclohexyl) methane and adipic acid in example ‘12,’ disclosed in Table 1 of the specification, since 11 – aminoundecanoic acid, in a weight proportion of at least 60% by weight, is disclosed. A layer that satisfies a ross flex fatigue test after 50,000 cycles  would therefore be obtained, and that has the claimed flexural modulus and transparency. 
With regard to Claims 7 – 8, 20 – 21 and 27 – 29, isophthalic acid is alternatively disclosed (paragraph 0067).



ANSWERS TO APPLICANT’S ARGUMENTS

Applicant argues, on page 13 of the remarks dated September 27, 2021, that amended Claim 13 excludes branched dicarboxylic acids because of the phrase ‘consisting of.’ 
However, although the phrase ‘consisting of’ excludes repeating units other than ‘A’ and ‘X,Y,’ there is no language excluding anything from the polycondensation that forms ‘X,Y.’ The claim language only defines what must be included in ‘X,Y. It is also noted that the lower limit of the  range of amount of branched dicarboxylic acid disclosed by Tanioka et al is 0.025%, and is therefore very small.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).